Wyly, J.
The plaintiff appeals from the judgment dissolving the injunction restraining the defendants (his daughters), who are his judgment creditors, from selling under execution, his dwelling house and other buildings which he had erected on their lot, separately from the lot.
*262The plaintiff insists that the buildings can not be sold separately from the lot. The defendants contend that they are not bound to levy on their own lot in order to reach the buildings, the property of their debtor, illegally erected on their lot. As the plaintiff could transfer'1 whatever right or ownership he may have to the buildings standing on the defendants property, we do not see why a forced sale thereof may not be made by the defendants, his judgment creditors.
The case of the Citizens’ Bank v. Crook, 21 An. 324, cited by the plaintiff, is an entirely different case from the one before the court, and there is no analogy between them.
Judgment affirmed.